 8:20-cv-00209-RGK-PRSE Doc # 16 Filed: 07/10/20 Page 1 of 1 - Page ID # 134




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RODRIGO A. ORTEGA,

                   Petitioner,                            8:20CV209

       vs.
                                                           ORDER
SCOTT R. FRAKES,

                   Respondent.


      The petitioner has filed an amended petition under 28 U.S.C. § 2254 (Filing
no. 15). He requests leave to amend his petition.

       IT IS ORDERED that Petitioner’s motion to amend (Filing no. 14) is granted.
Filing no. 15 becomes the operative petition.

      Dated this 10th day of July, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
